Citation Nr: 1757245	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  11-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.

2.  Entitlement to service connection for a skin disability, claimed as pigmentation.

3.  Entitlement to service connection for chloracne.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and a March 2011 rating decision by the RO in Montgomery, Alabama.  Jurisdiction over the Veteran's record currently resides with the Montgomery RO.

With respect to the Veteran's claim for PTSD, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  The Court held that, in determining the scope of a claim the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim. Id. at 5.  In light of the Court's decision in Clemons and the diagnosis of schizophrenia ascribed to the Veteran's psychiatric symptoms, the Board recharacterized the issue to the most favorable review of the Veteran's claim of entitlement to service connection for PTSD in keeping with the Court's holding in Clemons, as reflected above.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that the Veteran has received disability benefits from the Social Security Administration (SSA) for many years.  The Veteran first reported receipt of SSA benefits in a 1984 net worth and employment statement in support of continuance of nonservice connected pension.  He indicated receipt of such benefits as recently as September 2004.  The basis for his receipt of SSA disability benefits is unclear, as is the content of any records held by SSA.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Review of the record also reflects many instances of VA treatment of the Veteran for psychiatric care dating from the 1970s to 2011.  It does not appear that records have been sought since then; however, given the likelihood that the Veteran has continued to seek treatment through VA, updated records should be sought.

Accordingly, the case is REMANDED for the following action:


1.  Contact the Veteran and request that he identify all VA and non-VA treatment for his claimed neck and back disabilities.  

Obtain any outstanding records of VA treatment.  All records/responses received must be associated with the electronic claims file.  

Contact all sufficiently identified non-VA medical providers and request records pertaining to the Veteran.  All records/responses received must be associated with the electronic claims file.  

2.  Contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

3.  If the AOJ is unable to secure any sufficiently identified records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C. §5103A (b)(2) (2012); 38 C.F.R. § 3.159 (e)(1) (2017).
	
4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






